[Cite as State v. Zuniga, 2021-Ohio-196.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                               :       JUDGES:
                                             :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                 :       Hon. John W. Wise, J.
                                             :       Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
GERMAN ZUNIGA,                               :       Case No. 2020 CA 0016
                                             :
        Defendant - Appellant                :       OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Richland County
                                                     Court of Common Pleas, Case No.
                                                     2019-CR-0399



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    January 27, 2021



APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

GARY BISHOP                                          JOSEPH C. PATITUCE
Prosecuting Attorney                                 Patituce & Associates, LLC
Richland County, Ohio                                16855 Foltz Industrial Parkway
                                                     Strongsville, Ohio 44149
By: JOSEPH C. SNYDER
Assistant Prosecuting Attorney
38 South Park Street
Mansfield, Ohio 44902
Richland County, Case No.2020 CA 0016                                                   2


Baldwin, J.

       {¶1}   Appellant, German Zuniga, appeals the decision of the Richland County

Court of Common Pleas overruling his motion to suppress and finding him guilty of

trafficking in cocaine, a violation of R.C. 2925.03 (A)(2) & (C)(4)(g), a first-degree felony;

possession of cocaine, a violation of R.C. 2925.11 (A) & (C)(4)(f), a first-degree felony;

aggravated funding of drug trafficking, a violation of R.C. 2925.05 (A)(3) & (C)(1), a first-

degree felony; operating a vehicle with a hidden compartment used to transport a

controlled substance in violation of R.C. 2923.241 (C) & (F), a second-degree felony;

identity fraud, a violation of R.C. 2913.49 (B)(2) & (I)(2), a fifth degree felony; a forfeiture

specification pursuant to R.C. 2941.1417 as to the first three counts and a major drug

offender specification pursuant to R.C. 2941.1410 with regard to the aggravated funding

of drug trafficking charge and subsequently sentencing him to twenty-two and one-half

years in prison. The State of Ohio is appellee.

       {¶2}   Zuniga was a passenger in a vehicle driven by Kylie Newman on a trip from

Texas to Ohio. The vehicle was stopped for speeding by the Ohio State Highway Patrol.

As the driver searched for proof of insurance the Trooper led his dog around the vehicle.

The dog detected the presence of illegal drugs in the vehicle and the Trooper discovered

a large cache of cocaine in the false bottom of the toolbox and the driver, another

passenger and Zuniga were arrested and charged.

       {¶3}   All defendants moved to suppress the evidence discovered by the Trooper

and after a hearing, the trial court denied the motion and Zuniga changed his plea to no

contest and was found guilty.
Richland County, Case No.2020 CA 0016                                               3


                    STATEMENT OF THE CASE AND THE FACTS

       {¶4}   Trooper Cole Browne was on duty on February 6, 2019 when he was

advised to watch for a vehicle. He received a description of the vehicle, license plate

number, and the occupants. The Trooper was told that the vehicle may be carrying drugs

and that if he had probable cause to stop the vehicle he should do so.

       {¶5}   When Trooper Browne first saw the vehicle he estimated that it was

traveling at a speed in excess of the 55 mph limit. He confirmed the vehicle's speed with

a laser and discovered that the driver’s speed was 60 mph. The vehicle rapidly slowed

from 60 mph to 54 mph and then to 50 mph.

       {¶6}   Trooper Browne trailed the vehicle and pulled beside it to confirm the

number of passengers and to note their behavior. He saw three occupants and noticed

that the driver and the front seat passenger appeared to be conversing while looking

ahead and not making eye contact with each other. The Trooper described them as

looking rigid and uncomfortable in their seats. The passenger had a cell phone and was

holding it at what Trooper Browne characterized as an odd angle. While the Trooper

agreed that these behaviors were not illegal, he did consider them uncharacteristic of

“normal motoring public behavior.”

       {¶7}   Once the Trooper reached a location where it was safe to pull off the road

and the driver could not flee into an exit ramp, he activated his overhead lights to signal

the driver to pull over. The drive complied, but positioned the vehicle so the driver’s side

was very close to the highway. Because the vehicle was stopped close to the road,

Trooper Browne approached the passenger side of the vehicle and spoke with the driver

through the passenger window. He requested the driver's license and the driver, Kylie
Richland County, Case No.2020 CA 0016                                               4


Newman, began frantically rummaging through her purse.              Trooper Browne also

requested proof of insurance at the outset of the stop. Zuniga passed documents from

Newman to the Trooper and the Trooper noted that both looked very uncomfortable and

Zuniga's hands were shaking as he passed the papers. Trooper Browne characterized

the behavior of the driver and Zuniga as more nervous than he has experienced in past

traffic stops.

       {¶8}      The proof of insurance that Newman provided had expired, so the Trooper

returned the document and asked if she had valid proof of insurance. She continued to

search and the Trooper asked her to exit the vehicle and enter his cruiser to make it easier

to talk with her.      She declined the invitation to enter the cruiser claiming to be

claustrophobic, but did get out of the vehicle to speak with the Trooper. Newman

suggested that the Trooper call her insurance company to confirm the validity of her

coverage, but the Trooper was not willing to do so. He suggested that she may be able

to find proof of her coverage on her cell phone. She agreed and began to search her

phone.

       {¶9}      While she searched her cell phone for evidence of insurance, the Trooper

asked about the starting point and destination of her trip. She explained that they were

visiting Zuniga's relative in a Texas hospital where he was being treated for cancer, but

she could not remember the name of the facility. She confirmed that she visited the

relative and that they were in Texas for one week. When the Trooper asked where she

was going she replied that she was going home to Lorain, Ohio, but the route she was

driving took her away from Lorain.
Richland County, Case No.2020 CA 0016                                                5


       {¶10} The uncharacteristic nervousness of the driver and passenger and the

driver's answers to questions, in the context of the information that the car may contain

drugs, led Trooper Browne to read the driver her Miranda rights. Once he read her rights,

she asked for the opportunity to speak with her lawyer. She reached her attorney by

phone, and while she talked with her attorney, Trooper Browne moved away from her and

back toward her vehicle.

       {¶11} While Newman was speaking with her attorney, Trooper Browne asked

Zuniga where they were heading. He answered “Lorain,” but quickly corrected his

response and explained that he was going to pick up a dress for his daughter and the

driver did not know where they were going. Trooper Brown interpreted this response as

inconsistent with the driver’s description of their destination and further raised his

suspicion. At this point Trooper Browne decided that he would use his dog, Atos, to sniff

around the vehicle.

       {¶12} Trooper Browne and his dog, Atos, completed three passes around the

vehicle. On the first pass, Atos did not alert to any scents and did not indicate the

presence of narcotics. On the second pass, Atos inhaled hot exhaust from the vehicle

that interfered with his ability to perform, so Trooper Browne made a third pass. During

that sweep of the vehicle, Atos alerted to the scent of narcotics and indicated that there

were drugs in the vehicle in the vicinity of a tool box in the back of the vehicle. Trooper

Browne opened the toolbox and discovered a false bottom concealing a very large

amount of a white powder in plastic bags, later confirmed to be cocaine.

       {¶13} Zuniga was charged with trafficking in cocaine, a violation of R.C. 2925.03

(A)(2) & (C)(4)(g), a first-degree felony; possession of cocaine, a violation of R.C. 2925.11
Richland County, Case No.2020 CA 0016                                                 6


(A) & (C)(4)(f), a first-degree felony; aggravated funding of drug trafficking, a violation of

R.C. 2925.05 (A)(3) & (C)(1), a first-degree felony; operating a vehicle with a hidden

compartment used to transport a controlled substance in violation of R.C. 2923.241 (C)

& (F), a second-degree felony; identity fraud, a violation of R.C. 2913.49 (B)(2) & (I) (2),

a fifth degree felony with a forfeiture specification pursuant to R.C. 2941.1417 as to the

first three counts and a major drug offender specification pursuant to R.C. 2941.1410 with

regard to the aggravated funding of drug trafficking charge.

       {¶14} Zuniga entered a plea of not guilty and filed a motion to suppress the

evidence discovered in the search of the vehicle. At the hearing on the motion, Trooper

Browne testified regarding the notification he received regarding the vehicle and the

passengers and his traffic stop based upon speeding. He described the conversation

with the driver and the occupants and his concern that the driver and Zuniga exhibited

excessively nervous behaviors and gave inconsistent responses to questions about their

destination. He concluded that the facts warranted using Atos to check for drugs, so,

while Kylie Newman was searching for proof of insurance, he conducted three sweeps of

the vehicle ultimately leading to the discovery of cocaine.

       {¶15} Trooper Brown also described his training to become a canine officer

certified to use a dog to detect narcotics as well as his dog’s training to become certified

to detect drugs. He described his experience with Atos, the dog assigned him, confirmed

that both he and the dog were regularly certified to search for drugs and identified an

exhibit consisting of records supporting Atos’ training and reliability.

       {¶16} The defendants offered the expert testimony of Andre Falco Jimenez who

was critical of the Trooper’s use of Atos to search for evidence of narcotics. Mr. Jiminez
Richland County, Case No.2020 CA 0016                                                    7


claimed Trooper Browne's handling of Atos was inappropriate, leading the dog to alert

not as a result of the scent of narcotics, but as a result of the improper encouragement

by Trooper Browne.       He questioned the training of Atos, and stated that his behavior

during the passes around the vehicle indicates the dog was not focused on the task and

was primarily acting to please Trooper Browne. He was also critical of how Atos alerted

to the scent of the cocaine, laying down. He opined that the more acceptable and more

distinct alert is to sit. Mr. Jiminez concluded by stating his opinion that Atos did not indicate

the presence of illegal drugs in the vehicle.

       {¶17} Sergeant Barrett of the Ohio State Highway Patrol was offered by the state

in rebuttal of Mr. Jimenez's testimony. Barrett described his background in canine training

and noted that his current primary responsibilities at the Ohio State Highway Patrol

include supervision of the canine training program. He described the training received by

Atos and Trooper Browne as well as the regular certification and qualification of Atos and

Trooper Browne.       He concluded that the sweep of the vehicle was appropriately

conducted and that Atos was not mishandled, but clearly signaled his discovery of

narcotics in the vehicle.

       {¶18} The trial court denied the motion to suppress and Zuniga changed his plea

to no contest. His change of plea was accepted by the trial court and he was sentenced

to an aggregate of twenty-two and one-half years in prison and ordered to forfeit

$1741.00. Zuniga filed a timely appeal and submitted five assignments of error:

       {¶19} “I. THE TRIAL COURT ERRED WHEN IT FOUND THAT TROOPER

BROWNE DID NOT EXTEND THE TRAFFIC STOP BEYOND ITS ORIGINAL SCOPE IN

ORDER TO CONDUCT A K9 SNIFF.”
Richland County, Case No.2020 CA 0016                                                8


       {¶20} “II. THE TRIAL COURT ERRED IN FINDING THAT THE K9 ALERTED

ESTABLISHING PROBABLE CAUSE TO ALLOW A SEARCH OF THE VEHICLE AFTER

THE K9 HAD BECOME INCAPACITATED WHEN THE K9 BURNT ITS NOSE ON THE

EXHAUST OF THE VEHICLE .”

       {¶21} “III. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT QUALIFIED

SERGEANT BARRETT AS AN EXPERT IN K9 TRAINING AND DRUG DETECTION.”

       {¶22} “IV. HE TRIAL COURT ERRED WHEN IT FAILED TO MERGE COUNTS

ONE AND THREE OF THE INDICTMENT BECAUSE THEY ARE ALLIED OFFENSES.”

       {¶23} “V.THE TRIAL COURT ERRED WHEN IT IMPOSED CONSECUTIVE

SENTENCES.”

                                             I.

       {¶24} In his first assignment of error Zuniga contends that the trial court erred by

denying the motion to suppress because it erroneously concluded that Trooper Browne

had not extended the traffic stop beyond what was necessary to issue a traffic citation.

       {¶25} Appellate review of a motion to suppress presents a mixed question of law

and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8.

When ruling on a motion to suppress, the trial court assumes the role of trier of fact and

is in the best position to resolve questions of fact and to evaluate witness credibility. See

State v. Dunlap, 73 Ohio St.3d 308, 314, 652 N.E.2d 988 (1995); State v. Fanning, 1 Ohio

St.3d 19, 20, 437 N.E.2d 583 (1982). Accordingly, a reviewing court must defer to the trial

court's factual findings if competent, credible evidence exists to support those findings.

See Burnside, supra; Dunlap, supra; State v. Long, 127 Ohio App.3d 328, 332, 713

N.E.2d 1 (4th Dist. 1998); State v. Medcalf, 111 Ohio App.3d 142, 675 N.E.2d 1268 (4th
Richland County, Case No.2020 CA 0016                                                   9


Dist. 1996). However, once this Court has accepted those facts as true, it must

independently determine as a matter of law whether the trial court met the applicable legal

standard. See Burnside, supra, quoting State v. McNamara, 124 Ohio App.3d 706, 707

N.E.2d 539 (4th Dist. 1997); See, generally, United States v. Arvizu, 534 U.S. 266, 122

S.Ct. 744, 151 L.Ed.2d 740 (2002); Ornelas v. United States, 517 U.S. 690, 116 S.Ct.

1657, 134 L.Ed.2d 911 (1996). That is, the application of the law to the trial court's findings

of fact is subject to a de novo standard of review Ornelas, supra. State v. Johns, 5th Dist.

No. 19-CA-5, 2019-Ohio-4269, 146 N.E.3d 1286, ¶ 11.

       {¶26} Zuniga does not contest the validity of the traffic stop, but he does complain

that the stop was merely a pretext for the search for drugs. We previously addressed

such a criticism and concluded that "[a] traffic stop is valid under the Fourth Amendment

if the stop is based on an observed traffic violation or if the police officer has a reasonable,

articulable suspicion a traffic or equipment violation has occurred or is occurring. City of

Dayton v. Erickson, (1996), 76 Ohio St.3d 3. It is irrelevant the officer may have had other

subjective motives for stopping the vehicle. Id. " State v. Ackerson, 5th Dist. Stark

No. 2012CA00228, 2013-Ohio-4020, ¶ 21. Exceeding the speed limit, even by five miles

per hour, is a traffic violation that validates the Trooper’s actions. Further, the Trooper

claimed that he regularly stopped drivers for such a violation.

       {¶27} Fifteen minutes passed between the time that the Trooper stopped the

vehicle and the discovery of cocaine in the tool box. Appellant argues that Trooper

Browne had the obligation to promptly issue a citation or a warning and end the stop

before the discovery of the narcotics, but he does not expressly state what triggered that

duty. Trooper Browne asked the driver for proof of insurance as he was obligated to do
Richland County, Case No.2020 CA 0016                                                   10


under R.C. 4509.101(D)(2). The driver first offered what turned out to be evidence of an

expired insurance policy, so Trooper Browne asked the driver for proof of an active policy.

The driver never conceded that she did not have an active policy or could not locate proof

and continued searching for evidence while the Trooper waited.

       {¶28} Trooper Browne explained that his next step during this stop was contingent

upon Newman producing proof of insurance. He stopped Newman for exceeding the

speed limit by five miles per hour. Trooper Browne explained that he would typically issue

a warning in these circumstances if the driver produces proof of insurance. If the driver

cannot supply proof of insurance, he would issue a citation and mark a box on the citation

that proof of insurance had not been shown at the stop. The Trooper described this

procedure as providing a driver, including Newman, the opportunity to avoid a citation.

       {¶29} Zuniga contends that the Trooper could have issued a warning or a traffic

ticket and released the driver and that the extension of the stop was unreasonable. He

notes that the Trooper could have noted the failure to produce proof of insurance on the

citation and allowed the driver to present the proof to the court pursuant to R.C. 4509.101.

While the Trooper may have taken a different approach, he decided to wait for the proof

of insurance, and the issue before this court is whether that delay was unreasonable

under the circumstances.

       {¶30} The Ohio Supreme Court has held,

       [W]hen detaining a motorist for a traffic violation, an officer may delay the

       motorist for a time period sufficient to issue a ticket or a warning. State v.

       Keathley (1988), 55 Ohio App.3d 130, 131 [562 N.E.2d 932]. This measure

       includes the period of time sufficient to run a computer check on the driver's
Richland County, Case No.2020 CA 0016                                                   11


       license, registration, and vehicle plates. State v. Bolden, Preble App. No.

       CA2003–03–007, 2004–Ohio–184 [2004 WL 77617], ¶ 17, citing Delaware

       v. Prouse (1979), 440 U.S. 648, 659, 99 S.Ct. 1391 [59 L.Ed.2d 660]. “In

       determining if an officer completed these tasks within a reasonable length

       of time, the court must evaluate the duration of the stop in light of the totality

       of the circumstances and consider whether the officer diligently conducted

       the investigation. State v. Carlson (1995), 102 Ohio App.3d 585, 598–599

       [657 N.E.2d 591], citing State v. Cook (1992), 65 Ohio St.3d 516, 521–522

       [605 N.E.2d 70], and U.S. v. Sharpe (1985), 470 U.S. 675, 105 S.Ct. 1568

       [84 L.Ed.2d 605].

State v. Batchili, 113 Ohio St.3d 403, 2007–Ohio–2204, 865 N.E .2d 1282, ¶ 12.

       {¶31} To justify a continued detention beyond the normal period required to issue

a citation the officer must have a “reasonable, articulable suspicion of criminal activity

beyond that which prompted the initial stop.” Batchili, ¶ 15. “In determining whether a

detention is reasonable, the court must look at the totality of the circumstances.” State v.

Matteucci, 11th Dist. No. 2001–L–205, 2003–Ohio–702, ¶ 30, citing State v. Bobo, 37

Ohio St.3d 177, 178, 524 N.E.2d 489(1988).

       {¶32} In State v. Guinto, 5th Dist. Ashland No. 12-COA-031, 2013-Ohio-2180 we

found that a thirty-one minute delay attributable to the necessity that the driver provide

valid proof of insurance was not an unreasonable extension of the detention of the parties.

In that case, just as in this case, the Trooper was "waiting on the current insurance card

for the driver and was asking questions of the occupants based upon the “indicators” that

the Trooper observed." Id. at ¶ 34. In this case the detention was fifteen minutes from
Richland County, Case No.2020 CA 0016                                              12


the beginning of the stop until the drug dog indicated the presence of an illegal drug.

Once the drug dog gave the indication, the Trooper had probable cause to search that

vehicle for contraband and further extend the stop.

      {¶33} Considering the totality of the circumstances, we find that the duration of

the stop was not unreasonable and the Trooper diligently conducted his investigation. No

violation of Zuniga’s Fourth Amendment rights has been demonstrated.

      {¶34} The first assignment of error is overruled.

                                            II.

      {¶35} Zuniga's second assignment of error is initially presented as an error

relating to the consequences of Atos inhaling exhaust fumes and "burning" his nose, but

includes argument regarding the credibility of witnesses and the alleged obligation of the

court to issue a finding that Atos was reliable. Pursuant to App.R. 12(A)(1)(b), appellate

courts must “ ‘determine [an] appeal on its merits on the assignments of error set forth in

the briefs under App.R. 16.’ Thus, this court rules on assignments of error only, and will

not address mere arguments.” Ellinger v. Ho, 10th Dist. No. 08AP–1079, 2010–Ohio–

553, ¶ 70, quoting In re Estate of Taris, 10th Dist. No. 04AP–1264, 2005–Ohio–1516, ¶ 5.

Bonn v. Bonn, 10th Dist. Franklin No. 12AP-1047, 2013-Ohio-2313, ¶ 9. In the interest of

justice we will address the issues presented in the appellant’s brief as well as the

assignment of error.

      {¶36} Zuniga makes reference to the lack of an express finding by the trial court

that Atos was reliable, but provides no authority that requires such a finding. Further, he
Richland County, Case No.2020 CA 0016                                                                  13


failed to make this argument before the trial court.1 As this alleged error is not supported

by any authority aside from counsel’s assertion, because it is not described in the

assignment of error, and because it was not argued before the trial court, we will give it

no further consideration and consider the argument regarding the reliability of Atos.

        {¶37} The State must establish a dog's reliability by adducing evidence of its

training and certification before an alert by the dog may be used to support a

determination of probable cause, State v. Lopez, 166 Ohio App.3d 337, 2006–Ohio–

2091, 850 N.E.2d 781, ¶ 25 (1st Dist.). Evidence of the K9's training and certification may

be either testimonial or documentary. State v. Mangan, 2d Dist. Montgomery No. 23263,

2009–Ohio–6137.

        {¶38} Trooper Browne provided the requisite testimonial evidence regarding Atos'

training and certifications and supplemented it with documents verifying the dog’s training

and reliability. We have reviewed the record and find that the state provided sufficient

evidence to demonstrate Atos' training, certification and reliability.

        {¶39} Once the state established reliability, Zuniga had the opportunity to attack

the dog's ‘credibility’ by evidence relating to training procedures, certification standards,

and real-world reliability.” (Citation omitted). State v. Lopez, Hamilton App. No. C–

050088, 2006–Ohio–2091, ¶ 5. He did so by offering the testimony of an expert, Andre

Falco Jimenez, who testified that he "did not observe the hallmarks of a well-trained,

successful K9 doing scent detection.” His ultimate opinion was that K9 Atos fell short of

what one would expect of a typical dog trained to search vehicles. Jimenez was critical of



1
 The trial court asked that post hearing briefs regarding the motion to suppress be filed on Wednesday, December
11, 2019 and that he would issue his decision on Thursday, December 12, 2019. No briefs were filed on December
11, 2019 and the court issued its ruling on December 12th.
Richland County, Case No.2020 CA 0016                                                     14


Trooper Browne's handling of the dog and he felt the dog exhibited strange behaviors.

He concluded that there was no alert, or indication by the dog that the vehicle was carrying

illegal drugs

       {¶40} Zuniga is also critical of the dog's performance based upon a comment by

the state's expert that the dog was incapacitated during the stop as a result of inhaling

hot fumes. The state’s expert, Sergeant Barrett, noted that the affect was temporary and

Zuniga's expert, Jimenez, does not support Zuniga’s contention as he opined that Atos

was not near the exhaust long enough for a burn to result.

       {¶41} On rebuttal, Sergeant Barrett described his own credentials and offered his

opinion that Atos and Trooper Browne were properly trained and that while he had some

criticism of Trooper Browne, Atos performed appropriately and the dog’s indication of the

presence of drugs was valid.

       {¶42} Zuniga's argument under this assignment of error is reduced to a contest of

credibility in his concluding sentences: "The trial court failed to rule on K9 Atos' reliability,

and instead erroneously validated the sniff and subsequent search based on the

credibility of the State's witnesses. As such, the trial court erred in denying Appellant's

Motion to Suppress." We concluded above the appellant has provided no authority to

support an obligation of the trial court to issue a finding of reliability, so that assertion will

be disregarded. The remaining issue is whether the trial court erred by not considering

Mr. Jimenez more credible.

       {¶43} During a suppression hearing, the trial court assumes the role of trier of fact

and, as such, is in the best position to resolve questions of fact and to evaluate witness

credibility. State v. Brooks, 75 Ohio St.3d 148, 154, 661 N.E.2d 1030 (1996). A reviewing
Richland County, Case No.2020 CA 0016                                                  15


court is bound to accept the trial court's findings of fact if they are supported by competent,

credible evidence. State v. Medcalf, 111 Ohio App.3d 142, 145, 675 N.E.2d 1268 (4th

Dist.1996). We have reviewed the testimony of both experts and the documentary

evidence provided regarding both and we find that the trial court's decision is supported

by competent, credible evidence.

       {¶44} Zuniga's second assignment of error is overruled.

                                              III.

       {¶45} Zuniga contends the trial court erred by permitting Sergeant Barrett to testify

as an expert in training dogs in drug detection in his third assignment of error. Pursuant

to Evid.R. 104(A), the trial court determines whether a witness qualifies as an expert, and

that determination will be overturned only for an abuse of discretion. State v. Hartman, 93

Ohio St.3d at 285, 754 N.E.2d 1150; State v. Williams (1983), 4 Ohio St.3d 53, 58, 4 OBR

144, 446 N.E.2d 444, as quoted in State v. Thomas, 97 Ohio St.3d 309, 2002–Ohio–

6624, 779 N.E.2d 1017 ¶ 46.

       {¶46} The Supreme Court of Ohio succinctly described the analysis for a

determination of whether a witness may serve as an expert in State v. Thomas, 97 Ohio

St.3d 309, 2002–Ohio–6624, 779 N.E.2d 1017 ¶ 46:



              Neither special education nor certification is necessary to confer

       expert status upon a witness. “The individual offered as an expert need not

       have complete knowledge of the field in question, as long as the knowledge

       he or she possesses will aid the trier of fact in performing its fact-finding
Richland County, Case No.2020 CA 0016                                                 16


       function.” State v. Hartman, 93 Ohio St.3d at 285, 754 N.E.2d 1150; State

       v. Baston, 85 Ohio St.3d 418, 423, 709 N.E.2d 128.



       {¶47} Sergeant Barrett was offered as an expert based upon nearly a decade of

experience in "oversight and maintenance of Highway Patrol's thirty-five drug

detection/patrol canine teams, training the Ohio State Highway Patrol's future canine

trainers, selecting and testing canines and handlers for training, and oversight of

maintenance training."

       {¶48} Zuniga argues this experience must be disregarded because he had not

previously testified and because he trained Trooper Browne. We find that these two

points go to the weight to be given Sergeant Barrett's testimony and are not relevant to

his qualifications as an expert.

       {¶49} Sergeant Barrett provided sufficient evidence to demonstrate knowledge

and experience in the field sufficient to assist the court in its determination. We hold that

the trial court did not abuse its discretion in finding that Sergeant Barrett was qualified to

serve as an expert.

       {¶50} The third assignment of error is overruled.

                                             IV.

       {¶51} Zuniga contends, in his fourth assignment of error, that the trial court erred

when it failed to merge the charges of Aggravated Funding of Drug Trafficking and the

Trafficking in Cocaine for sentencing purposes because these charges were allied

offenses of similar import.
Richland County, Case No.2020 CA 0016                                              17


       {¶52} Appellate review of an allied-offense question is de novo. State v. Miku, 5th

Dist. No. 2017 CA 00057, 2018-Ohio-1584, ¶ 70,appeal not allowed,154 Ohio St.3d 1479,

2019-Ohio-173, 114 N.E.3d 1207 (2019), quoting State v. Williams, 134 Ohio St.3d 482,

2012-Ohio-5699, 983 N.E.2d 1245, ¶ 12.

       {¶53} Revised Code 2941.25 protects a criminal defendant's rights under

the Double Jeopardy Clauses of the United States and Ohio Constitutions by

prohibiting convictions of allied offenses of similar import:

              Where the same conduct by defendant can be construed to

       constitute two or more allied offenses of similar import, the indictment or

       information may contain counts for all such offenses, but the defendant may

       be convicted of only one.

              Where the defendant's conduct constitutes two or more offenses of

       dissimilar import, or where his conduct results in two or more offenses of

       the same or similar kind committed separately or with a separate animus as

       to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them.

State v. Thompson, 5th Dist. Licking No. 2019 CA 00097, 2020-Ohio-3249, ¶ 15.



       {¶54} The application of R.C. 2941.25 requires a review of the subjective facts of

the case in addition to the elements of the offenses charged. State v. Hughes, 5th Dist.

Coshocton No. 15CA0008, 2016-Ohio-880, ¶ 21. In a plurality opinion, the Ohio Supreme

Court modified the test for determining whether offenses are allied offenses of similar

import. State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061. The
Richland County, Case No.2020 CA 0016                                                18


Court directed us to look at the elements of the offenses in question and determine

“whether it is possible to commit one offense and the other with the same

conduct.”(Emphasis sic). Id. at ¶ 48. If the answer to such question is in the affirmative,

the court must then determine whether or not the offenses were committed by the same

conduct. Id. at ¶ 49. If the answer to the above two questions is yes, then the offenses

are allied offenses of similar import and will be merged. Id. at ¶ 50. If, however, the court

determines that commission of one offense will never result in the commission of the

other, or if there is a separate animus for each offense, then the offenses will not merge.

Id. at ¶ 51.

       {¶55} Johnson's rationale has been described by the Court as “incomplete.” State

v. Earley, 145 Ohio St.3d 281, 2015-Ohio-4615, 49 N.E.3d 266, ¶ 11. The Supreme Court

of Ohio has further instructed us to ask three questions when a defendant's conduct

supports multiple offenses: “(1) Were the offenses dissimilar in import or significance? (2)

Were they committed separately? and (3) Were they committed with separate animus or

motivation? An affirmative answer to any of the above will permit separate convictions.

The conduct, the animus, and the import must all be considered.” State v. Ruff, 143 Ohio

St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 31.

       {¶56} Zuniga was charged with Trafficking in Cocaine, a violation of R.C.

2925.03(A)(2) and Aggravated Funding of Drug Trafficking in violation of R.C.

2925.05(A)(3) and he claims these charges must merge as allied offenses of similar

import. The Trafficking charge states “[n] person shall knowingly * * * [p]repare for

shipment, ship, transport, deliver, prepare for distribution, or distribute a controlled

substance or a controlled substance analog, when the offender knows or has reasonable
Richland County, Case No.2020 CA 0016                                                19


cause to believe that the controlled substance or a controlled substance analog is

intended for sale or resale by the offender or another person.” R.C. 2925.03(A)(2). The

funding charge makes it a crime to "knowingly provide money or other items of value to

another person with the purpose that the recipient of the money or items of value use

them to obtain any controlled substance for the purpose of violating section 2925.04 of

the Revised Code or for the purpose of selling or offering to sell the controlled substance

in the following amount * * * [i]f the drug to be sold or offered for sale is cocaine or a

compound, mixture, preparation, or substance containing cocaine, an amount of the

cocaine that equals or exceeds five grams.” R.C. 2925.05(A)(3).

       {¶57} The indictment described the trafficking offense as occurring on February 6,

2019 and the funding offense occurring over a period of time beginning July 1, 2015 and

ending eight months prior to February 6, 2019 and was comprised of individual wire

transfers of funds.

       {¶58} We find that the trial court correctly determined that the charges did not

merge. Under the Johnson analysis while it may be possible to commit both offenses

with the same conduct, in this case it is evident that the multiple wire transfers comprising

the funding and the February 6, 2019 act of trafficking were not committed by the same

conduct.

       {¶59} The Ruff opinion leads us to the same conclusion. We have reviewed the

record and we find that the act of funding the purchases and the acting of shipping and

transporting are of dissimilar import, as the harm from each is separate and identifiable

and all were committed separately. Further, the commission of the first offense will not

necessarily lead to the commission of the second offense. And, while these offenses
Richland County, Case No.2020 CA 0016                                              20


were arguably committed with the same motivation, that finding alone is insufficient to

support merger.

      {¶60} The fourth assignment of error is overruled.

                                             V.

      {¶61} In his fifth assignment of error, Zuniga contends the trial court erred when it

imposed consecutive sentences under R.C. 2929.14.

      {¶62} The trial court found that “consecutive sentences are necessary to protect

the public from future crime or to punish the offender and consecutive sentences are not

disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public, and because:



      X The offender committed one or more of the multiple offenses while being a

      fugitive from justice.

      X At least two of the multiple offenses were committed as part of one or more

      courses of conduct, and the harm caused by two or more of the multiple offenses

      so committed was so great or unusual that no single prison term for any of the

      offenses committed as part of any of the courses of conduct adequately reflects

      the seriousness of the offender's conduct.

      X   The offender's history of criminal conduct demonstrates that consecutive

      sentences are necessary to protect the public from future crime by the offender.”

      (Sentencing Entry, Jan. 7, 2020).
Richland County, Case No.2020 CA 0016                                                                     21


        {¶63} Revised Code 2929.14(C)(4) authorizes the trial court to impose

consecutive sentences when it finds such a penalty is necessary to protect the public

from future crime or to punish the offender and that consecutive sentences are not

disproportionate to the seriousness of the offender's conduct and to the danger the

offender poses to the public. The Code also requires that the trial court find that one of

three conditions apply and, in this case, the court found all three conditions present, albeit

with some liberties taken with the first condition.2

        {¶64} Our authority to modify or vacate the trial court’s sentence is limited to those

circumstances where we clearly and convincingly find that "the record does not support

the sentencing court's findings under division (B) or (D) of section 2929.13, division

(B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the Revised

Code, whichever, if any, is relevant[or] [t]hat the sentence is otherwise contrary to law."

R.C. 2953.08(G)(2)(a), (b). Clear and convincing evidence is that “‘which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.’ ” State v. Silknitter, 3rd Dist. Union No. 14–16–07, 2017–Ohio–327, ¶ 7

quoting State v. Marcum, 146 Ohio St.3d 516, 2016–Ohio–1002, ¶ 1, quoting Cross v.

Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the syllabus. Clear

and convincing evidence is that measure or degree of proof which is more than a mere

“preponderance of the evidence,” but does not require the certainty of “beyond a

reasonable doubt.” Marcum, at ¶ 22 quoting Ledford.




2
 The trial court edited 2919.14(C)(4)(a) to read “The offender committed one or more of the multiple offenses
while being a fugitive from justice the offender was awaiting trial or sentencing, was under a sanction imposed
pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release control for a
prior offense.” (Sentencing Entry, Jan. 7, 2020).
Richland County, Case No.2020 CA 0016                                               22


       {¶65} Zuniga's argument reverses the standard of review as he argues that "[t]he

record does not clearly and convincingly support any of the three required findings under

R.C. 2929.14(C)( 4)," that "* * * the trial court's finding under R.C. 2929 .14(C)( 4)(b) is

not supported by clear and convincing evidence" and that "* * * the record does not

support the trial court's finding by clear and convincing evidence." To warrant modification

of the sentence, Zuniga must show clear and convincing evidence that the record does

not support the sentence. State v. Kitts, 5th Dist. Knox No. 17 CA 09, 2018-Ohio-366,

¶ 21. Zuniga is attempting to improperly shift the burden to the state to show that the

sentence was supported by clear and convincing evidence which is not the correct

standard of review. This misstatement of the standard of review undermines Zuniga's

argument and, when we apply the correct standard of review, we find no error.

       {¶66} Zuniga takes issue with the trial court's finding that his offenses "were

committed as part of one or more courses of conduct, and the harm caused by two or

more of the multiple offenses so committed was so great or unusual that no single prison

term for any of the offenses committed as part of any of the courses of conduct adequately

reflects the seriousness of the offenders conduct." He contends that as a result of his

arrest, he caused no harm.

       {¶67} While Zuniga's was denied the opportunity to distribute the twenty-two

pounds of cocaine he brought into Ohio, his actions of purchasing and transporting such

a large amount supports the illicit drug industry which has caused continuous harm to the

public and underlies many criminal offenses. Zuniga has financed the production of more

cocaine, increasing the likelihood of future criminal offenses by others and continued drug

addiction as well as all of the burdens the illegal drug market imposes on the public.
Richland County, Case No.2020 CA 0016                                               23


Zuniga's argument that he has committed no harm ignores the consequences of his

actions.

       {¶68} We find that Zuniga has not provided clear and convincing evidence that

the record did not support the trial court’s conclusion that the multiple wire transmissions

used to fund drug trafficking and the trafficking of twenty-two pounds of cocaine are

multiple offenses that were committed as part of one or more courses of conduct, and the

harm caused by then was so great or unusual that no single prison term for any of the

offenses committed as part of any of the courses of conduct adequately reflects the

seriousness of the offender's conduct. R.C. 2929.14(C)(4)(b). The record before the trial

court supports its finding that consecutive sentences were appropriate to protect the

public, considering the nature of the offenses committed by Zuniga.

       {¶69} The fifth assignment of error is denied.

       {¶70} The decision of the Richland County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, John, P.J. and

Delaney, J. concur.